The defendant was indicted and convicted of grand larceny, the taking and carrying away of a bull yearling, and sentenced to the penitentiary for not less than 2 nor more than 10 years. We have given the most careful consideration to this case, and are firmly of the conclusion that the defendant should have been given the affirmative charge as requested by him in writing. It would serve no good purpose to go into a discussion of all of the evidence, but, conceding that the taking of the property was shown, it certainly cannot be seriously contended that it was with felonious intent.
Many exceptions were reserved to the ruling of the court on the introduction of evidence; and, while there may be error in some of the court's rulings, yet the view we take of the testimony makes it unnecessary to consider these matters.
For the error pointed out, the cause must be reversed.
Reversed and remanded.